Batjer, J.,
with whom Mowbray, J., joins,
concurring in part and dissenting in part:
I agree that the assignments of error in connection with Appeal No. 6598 are without merit and I concur with that part of the majority opinion. I also agree that a portion of the *599turnover position of the injunction is too uncertain and indefinite for compliance but I cannot agree that the entire injunction is rendered void thereby.
I would modify the commanding portion of the injunction in the following manner and affirm the injunction as modified:
“IT IS ORDERED that the defendants, their respective agents, servants, employees and attorneys, and all persons in active concert and participation with any of them, be and they hereby are restrained and enjoined, pending the determination of this action from each and every one of the acts or other conduct specified hereinbelow:
“A. Exercising or claiming any authority or control with respect to the operations of any of the plaintiff’s properties or businesses.
“B. Entering or occupying any business office, business establishment or other premises (excepting, until further appropriate notice, personal residences presently occupied by any of the defendants) of the plaintiff.
“C. Depriving plaintiff of the complete possession, use and enjoyment of any and all business offices, business establishments or other premises (excepting, until further appropriate notice, personal residences occupied by defendants or any of them) of the plaintiff.
“D. Removing from the business offices, business establishments or other premises of the plaintiff in the State of Nevada or elsewhere any books, documents, records or other property of plaintiff in any form.
“E. Making copies of any such books, documents or records, or any part thereof, of plaintiff.
“F. Making any further disclosure or other use of any books, documents or records of plaintiff.
“IT IS FURTHER ORDERED that defendants, their respective agents, servants, employees and attorneys, and all persons in active concert and participation with any of them, shall forthwith return or cause the return to plaintiff of all books, documents, records and communications of plaintiff including all copies or other reproductions of same, and all other property belonging to plaintiff, as may be in the possession, custody or control of defendants.
“IT IS FURTHER ORDERED that defendants and each of them forthwith notify their respective agents, servants, employees, attorneys and all persons in active concert and participation with them, including all persons to whom any original or copy of any of the said books,. records, documents *600and communications of plaintiff described hereinabove has been or may have been given or disclosed, of this Order and its provisions.” See NRS 2.110; Hansen v. Edwards, 83 Nev. 189, 426 P.2d 792 (1967).